

Exhibit 10.17








Sonus Networks, Inc.
4 Technology Park Drive
Westford, MA 01886
 
February 19, 2015
 
Mr. Raymond P. Dolan
By electronic delivery
 
Dear Ray:
 
I am pleased to provide you in this letter (the “Agreement”) with the AMENDED
AND RESTATED terms and conditions of your continued employment by Sonus
Networks, Inc. (the “Company”). The principal purpose of this Agreement is to
consolidate all of the changes that have been made to your employment terms
since you joined the Company.
 
1.Position.  The Company agrees to continue to employ you as its President and
Chief Executive Officer, with the powers and duties consistent with such
position.  You will report to the Board of Directors of the Company (the
“Board”).  You will also remain a member of the Board, subject to re-election at
the Company’s annual meetings of stockholders.


2.Commencement Date/Nature of Relationship.  Your employment commenced on
October 11, 2010 (the “Commencement Date”).  Employment at the Company is “at
will” and either you or the Company may terminate the employment relationship at
any time and for any reason or no reason, subject to the provisions of Section 7
below.


3.Compensation.  During your employment with the Company, you will receive the
following compensation:
 
(a)
Base Compensation.  Your base salary (“Base Salary”) will be at the annualized
rate of $600,000, less applicable state and federal withholdings, paid twice
monthly in accordance with the Company’s normal payroll practices.  The Company
will review your Base Salary on an annual basis and such Base Salary may be
adjusted at the discretion of the Compensation Committee of the Board (the
“Compensation Committee”); provided that you may elect to terminate your
employment for Good Reason (as defined below) if the Compensation Committee
reduces your Base Salary without your consent.



(b)
Target Bonus.  You will be eligible to participate in the Senior Management Cash
Incentive Plan (or its successor) during each year you are employed by the
Company, with a target bonus of 100% of your then-current annual Base Salary
(“Target Bonus”).  Specific objectives for your Target Bonus will be agreed upon
with the Compensation Committee on or about January 1 with respect to an award
for such year.  Your annual Target Bonus will be paid as soon as practicable
following the Company’s public disclosure of its financial results for the
applicable bonus year, but in no event later than April 15 of each such
subsequent year.

  
(c)
Acquisition. In the event of an Acquisition (as hereinafter defined): 50% of all
unvested options and restricted shares will vest immediately upon the date of
Acquisition; with respect to performance shares, all performance criteria will
be deemed to have been met and 50% of all unvested performance shares will vest
immediately upon the date of Acquisition; and the remaining unvested options,
restricted shares and performance shares will continue to time vest according to
their terms.

 
4.Benefits.  During your employment with the Company, you will be entitled to
the following benefits:
 



--------------------------------------------------------------------------------



(a)
You will be entitled to four (4) weeks of vacation per year.  Unused vacation
may be carried over each year during your employment or paid to you upon
termination consistent with Company policy and limitations;



(b)
You will be entitled to participate as an employee of the Company in all benefit
plans and fringe benefits and perquisites generally provided to employees of the
Company in accordance with Company policy, currently including group health,
life and dental insurance, 401(k) program and equity incentive plans.  The
Company retains the right to change, add or cease any particular benefit for its
employees; and



(c)
The Company will reimburse you for all reasonable travel, business development,
meals, entertainment and other expenses incurred by you in connection with the
performance of your duties and obligations on behalf of the Company.  You will
comply with such limitations and reporting requirements with respect to expenses
as may be established by the Company from time to time and will promptly provide
all appropriate and requested documentation in connection with such expenses.

 
5.Confidentiality.  The Company considers the protection of its confidential
information, proprietary materials and goodwill to be very important. 
Therefore, as a condition of your employment, you and the Company became parties
to a Noncompetition and Confidentiality Agreement as of the commencement of your
employment, and such agreement remains in full force and effect.


6.Indemnity.  As an executive of the Company, the Company provided you with an
Indemnity Agreement that you and the Company entered into as of the commencement
of your employment, and such agreement remains in full force and effect. 


7.Termination and Eligibility for Severance.  You will be eligible to receive
the termination and severance benefits set forth in this Section 7 unless your
employment is terminated by the Company for Cause (as defined below) or you
resign from employment other than for Good Reason (as defined below).


(a)
In the event the Company terminates your employment for any reason other than
Cause, your employment terminates due to your death or Disability (as defined
below), or you terminate your employment for Good Reason, and subject to your
execution of a comprehensive release as set forth in Section 7(b) below, you (or
your estate or your successors and assigns, as the case may be) will be eligible
to receive the following severance and related post-termination benefits:



i.
a lump sum payment equal to one and one half (1.5) times your then annual Base
Salary payable at the time of termination, unless the termination follows an
Acquisition, in which case you will receive two (2) times your then annual Base
Salary;



ii.
one and one half (1.5) times your then Target Bonus payable in a lump sum at the
time of termination, unless the termination follows an Acquisition, in which
case you will receive two (2) times your then Target Bonus;



iii.
continuation of payment of the Company’s share of medical, dental and vision
insurance premiums for you and your dependents for the eighteen (18) month
period following the termination of your employment; provided, that if
immediately prior to the termination of your employment you were required to
contribute towards the cost of premiums as a condition of receiving such
insurance, you may be required to continue contributing towards the cost of such
premiums under the same terms and conditions as applied to you and your
dependents immediately prior to the termination of your employment in order to
receive such continued insurance coverage;



iv.
any allowable unreimbursed expenses, any accrued but unused vacation pay, and
any earned but unpaid bonus amounts owing to you at the time of termination;




--------------------------------------------------------------------------------





v.
any options that are unvested as of the termination date and that would vest
during the twenty-four (24) months following your termination will accelerate
and immediately vest and become exercisable upon termination, in accordance with
the terms of the applicable stock option agreement; provided that if your
termination under this Section 7(a) occurs in contemplation of, upon or after an
Acquisition, then all unvested options at that time will fully accelerate and
immediately vest on the termination date;



vi.
all options that are vested as of the termination date, including those options
subject to accelerated vesting pursuant to Section 7(a)(v) above, will remain
outstanding and exercisable for the shorter of five (5) years from your
termination date or the original remaining life of such options;



vii.
any restricted shares that are unvested as of the termination date and that
would vest during the twenty-four (24) months following your termination will
accelerate and immediately vest upon termination and such shares will be freely
marketable; provided that if your termination under this Section 7(a) occurs in
contemplation of, upon or after an Acquisition, then all unvested restricted
shares at that time will fully accelerate, immediately vest upon termination and
be freely marketable; and



viii.
any performance shares that are unvested as of the termination date will be
treated as follows: Any remaining performance criteria will be deemed to have
been met, and all shares that would subsequently time vest during the
twenty-four (24) months following your termination will accelerate and
immediately vest upon termination and such shares will be freely marketable;
provided that if your termination under this Section 7(a) occurs in
contemplation of, upon or after an Acquisition, then all unvested performance
shares at that time will fully accelerate, immediately vest upon termination and
be freely marketable.

 
(b)
The Company’s provision of the benefits described in Section 7(a) above will be
contingent upon your execution of a release of all claims in favor of the
Company in a form to be provided by the Company (the “Release Agreement”), which
Release Agreement must be delivered to the Company within twenty-one (21) days
following the termination of your employment.  The lump sum payment described in
Section 7(a) above will be made on the eighth (8th) day following the Company’s
receipt of the executed Release Agreement and the expiration of any revocation
period described in the Release Agreement.  The Company will have no further
obligation to you in the event your employment with the Company terminates at
any time, other than those obligations specifically set forth in this Section 7.



(c)
The Company may terminate your employment at any time with or without Cause by
written notice to you specifying the date of termination.  You may terminate
your employment with or without Good Reason by providing written notice to the
Company at least thirty (30) days prior to the date of termination, specifying
the basis for your claim of Good Reason.  If you seek to terminate your
employment for Good Reason, the Company will have ten (10) days following its
receipt of written notice of termination to cure the circumstance giving rise to
Good Reason.  Upon a termination for Cause by the Company or upon a termination
without Good Reason, you will be entitled to accrued but unpaid Base Salary and
benefits through the date of termination only.



(d)
Definitions:



i.
An “Acquisition” as used in this Agreement will mean any of the following:
(A) any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than the
Company or its affiliates), is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of




--------------------------------------------------------------------------------



the Company (not including in the securities beneficially owned by such person
any securities acquired directly from the Company or you) representing fifty
percent (50%) or more of the combined voting power of the Company’s then
outstanding securities; (B) in the event that the individuals who as of the date
hereof constitute the Board, and any new director whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least a majority of the Board then still in office who either were members of
the Board as of the date hereof or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
thereof; (C) the consummation of a merger or consolidation of the Company with
or the sale of the Company to any other entity and, in connection with such
merger, consolidation or sale, individuals who constitute the Board immediately
prior to the time any agreement to effect such merger or consolidation is
entered into fail for any reason to constitute at least a majority of the board
of directors of the surviving/purchasing or acquiring entity following the
consummation of such merger, consolidation or sale; (D) the stockholders of the
Company approve a plan of complete liquidation of the Company; or (E) the
consummation of the sale or disposition by the Company of all or substantially
all of the Company’s assets to an entity not controlled by the Company.


ii.
“Cause” as used in this Agreement means the occurrence of any of the following:
(A) gross negligence or willful misconduct by you in the performance of your
duties that is likely to have a material adverse effect on the Company or its
reputation; (B) your indictment for, formal admission to (including a plea of
guilty or non contendere to), or conviction of (1) a felony, (2) a crime of
moral turpitude, dishonesty, breach of trust or unethical business conduct, or
(3) any crime involving the Company; (C) your commission of an act of fraud or
dishonesty in the performance of your duties; (D) repeated failure by you to
perform your duties, which are reasonably and in good faith requested in writing
by the Board of Directors of the Company; (E) material breach of this Agreement
by you, which you do not cure within ten (10) days following receipt by you of
written notice of such breach; or (F) material breach of any written agreement
between you and the Company, including, without limitation, the Noncompetition
and Confidentiality Agreement, that you fail to remedy within ten (10) days
following written notice from the Company.



iii.
“Disability” means an illness (mental or physical) or accident, which results in
you being unable to perform your duties as an employee of the Company for a
period of one hundred eighty (180) days, whether or not consecutive, in any
twelve (12) month period.



iv.
“Good Reason” means (A) a material breach of this Agreement by the Company,
which breach is not cured by the Company within ten (10) days following receipt
of written notice thereof from you; provided, however, that the Company may only
utilize its cure right two (2) times hereunder; (B) the relocation of the
Company’s headquarters such that the distance from your residence to the
Company’s headquarters is increased by more than forty (40) miles compared to
the distance to the Company’s current headquarters in Westford, Massachusetts;
(C) a reduction in your then annual Base Salary without your approval; (D) the
assignment to you of a lower position in the organization in terms of your
title, responsibility, authority or status without your approval; or (E) your
ceasing to be a member of the Board for any reason other than your
death, Disability, termination for Cause hereunder, resignation as an employee
or director, refusal to stand for re-election to the Board or the failure to be
elected by the stockholders after being nominated and recommended by the Board.



(e)
Tax Implications of Termination Payments. Subject to this Section 7(e), any
payments or benefits required to be provided under Section 7 will be provided
only upon the date of a “separation from service” with the Company as defined
under Section 409A of the U.S. Internal Revenue Code of 1986, as amended, and
the guidance issued thereunder (“Section 409A”), which occurs or after the date
of




--------------------------------------------------------------------------------



termination under this Section 7. The following rules will apply with respect to
distribution of the payments and benefits, if any, to be provided to you under
Section 7:


i.
It is intended that each installment of the payments and benefits provided under
Section 7 will be treated as a separate “payment” for purposes of Section 409A. 
Neither the Company nor you will have the right to accelerate or defer the
delivery of any such payments or benefits except to the extent specifically
permitted or required by Section 409A.



ii.
If, as of the date your “separation from service” with the Company, you are not
a “specified employee” (each within the meaning of Section 409A), then each
installment of the payments and benefits will be made on the dates and terms set
forth in Section 7.



iii.
If, as of the date of your “separation from service” with the Company, you are a
“specified employee” (each, for purposes of this Agreement, within the meaning
of Section 409A), then:



A.
Each installment of the payments and benefits due under Section 7 that, in
accordance with the dates and terms set forth herein, will in all circumstances,
regardless of when the separation from service occurs, be paid within the
short-term deferral period (as defined for the purposes of Section 409A) will be
treated as a short-term deferral within the meaning of Treasury Regulation
Section 1.409A-1(b)(4) to the maximum extent permissible under Section 409A; and



B.
Each installment of the payments and benefits due under Section 7 that is not
paid within the short-term deferral period or otherwise cannot be treated as a
short-term deferral within the meaning of Treasury Regulation
Section 1.409A-1(b)(4) and that would, absent this subsection, be paid within
the six-month period following your “separation from service” with the Company
will not be paid until the date that is six months and one day after such
separation from service (or, if earlier, your death), with any such installments
that are required to be delayed being accumulated during the six-month period
and paid in a lump sum on the date that is six months and one day following your
separation from service and any subsequent installments, if any, being paid in
accordance with the dates and terms set forth herein; provided, however, that
the preceding provisions of this sentence will not apply to any installment of
payments if and to the maximum extent that that such installment is deemed to be
paid under a separation pay plan that does not provide for a deferral of
compensation by reason of the application of Treasury Regulation
1.409A-1(b)(9)(iii) (relating to separation pay upon an involuntary separation
from service).  Any installments that qualify for the exception under Treasury
Regulation Section 1.409A-1(b)(9)(iii) must be paid no later than the last day
of the second taxable year  following the taxable year in which your separation
from service occurs.

 
8.Section 409A of the Code.   This Agreement is intended to comply with the
provisions of Section 409A and this Agreement will, to the extent practicable,
be construed in accordance therewith.  Terms used in this Agreement will have
the meanings given such terms under Section 409A if and to the extent required
in order to comply with Section 409A.  Notwithstanding the foregoing, to the
extent that this Agreement or any payment or benefit hereunder will be deemed
not to comply with Section 409A, then neither the Company, the Board nor any of
its or their respective designees or agents will be liable to you or any other
person for any actions, decisions or determinations made in good faith.


9.No Mitigation.  The parties hereto agree that you will not be required to
mitigate damages in respect of any termination benefit or payment due under this
Agreement, nor will any such benefit or payment be offset by any future
compensation or income received by you from any other source.





--------------------------------------------------------------------------------



10.Provision of Benefits.  Should the continuation of any benefits to be
provided to you following the termination of your employment hereunder be
unavailable under the Company’s benefit plans for any reason, the Company will
pay for you to receive such benefits under substantially similar plans from
similar third party providers.


11.Other Agreements.  You represent and warrant to the Company that you are not
bound by any agreement with a previous employer or other party which you would
in any way violate by performing your duties as an employee of the Company.  You
further represent and warrant that, in the performance of your duties with the
Company, you will not utilize or disclose any confidential information in breach
of an agreement with a previous employer or any other party.


12.Assignment.  This Agreement is personal in nature and neither of the parties
hereto will, without the written consent of the other, assign or otherwise
transfer this Agreement or its obligations, duties and rights under this
Agreement; provided, however, that in the event of the merger, consolidation,
transfer or sale of all or substantially all of the assets of the Company, this
Agreement will, subject to the provisions hereof, be binding upon and inure to
the benefit of such successor and such successor will discharge and perform all
of the promises, covenants, duties and obligations of the Company hereunder.


13.General.


(a)
Entire Agreement; Modification. This Agreement contains the entire agreement of
the parties relating to the subject matter hereof, and the parties hereto have
made no agreements, representations or warranties relating to the subject matter
of this Agreement that are not set forth otherwise herein.  This Agreement
supersedes any and all prior agreements, written or oral, between you and the
Company.  No modification of this Agreement will be valid unless made in writing
and signed by the parties hereto.



(b)
Severable Provisions.  This provisions of this Agreement are severable and if
any one or more provisions may be determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions of this Agreement
will nevertheless be binding and enforceable.  Notwithstanding the foregoing, if
there are any conflicts between the terms of this Agreement and the terms of any
Company equity incentive plan document referred to in this Agreement, then the
terms of this Agreement will govern and control.  Except as modified hereby,
this Agreement will remain unmodified and in full force and effect.



(c)
Governing Law.  This Agreement will be governed by and interpreted in accordance
with the laws of the Commonwealth of Massachusetts, without regard to the
conflict of laws provisions hereof.



(d)
Arbitration.



i.
Any controversy, dispute or claim arising out of or relating to this Agreement
or the breach hereof which cannot be settled by mutual agreement will be finally
settled by binding arbitration in Boston, Massachusetts, under the jurisdiction
of the American Arbitration Association, before a single arbitrator appointed in
accordance with the arbitration rules of the American Arbitration Association,
modified only as herein expressly provided.  The arbitrator may enter a default
decision against any party who fails to participate in the arbitration
proceedings.



ii.
The decision of the arbitrator on the points in dispute will be final,
non-appealable and binding, and judgment on the award may be entered in any
court having jurisdiction thereof.



iii.
Except as otherwise provided in this Agreement, all the fees and expenses of the
arbitrator will be borne by the Company, and each party will bear the fees and
expenses of its own attorney.






--------------------------------------------------------------------------------



iv.
The parties agree that this Section 13(d) has been included to rapidly and
inexpensively resolve any disputes between them with respect to this Agreement,
and that this Section 13(d) will be grounds for dismissal of any court action
commenced by either party with respect to this Agreement, other than
post-arbitration actions seeking to enforce an arbitration award or actions
seeking an injunction or temporary restraining order.  In the event that any
court determines that this arbitration procedure is not binding, or otherwise
allows any litigation regarding a dispute, claim, or controversy covered by this
Agreement to proceed, the parties hereto hereby waive any and all right to a
trial by jury in or with respect to such litigation.



v.
The parties will keep confidential, and will not disclose to any person, except
as may be required by law, the existence of any controversy hereunder, the
referral of any such controversy to arbitration or the status or resolution
thereof.



(e)
Notices.  All notices will be in writing and will be delivered personally
(including by courier), sent by facsimile transmission (with appropriate
documented receipt thereof), by overnight receipted courier service (such as UPS
or Federal Express) or sent by certified, registered or express mail, postage
prepaid, to the Company at the following address:  General Counsel, Sonus
Networks, Inc., 4 Technology Park Drive, Westford, MA 01886, and to you at the
address in your then-current employment records.  Any such notice will be deemed
given when so delivered personally, or if sent by facsimile transmission, when
transmitted, or, if by certified, registered or express mail, postage prepaid
mailed, forty-eight (48) hours after the date of deposit in the mail.  Any party
may, by notice given in accordance with this paragraph to the other party,
designate another address or person for receipt of notices hereunder.



(f)
Counterparts.  This Agreement may be executed in more than one counterpart, each
of which will be deemed to be an original, and all such counterparts together
will constitute one and the same instrument.



(g)
Survival.  All terms of this Agreement, which by their nature extend beyond its
termination, will remain in effect until fulfilled and apply to the parties’
respective successors and assigns.

 
14.Acceptance. You may accept the amended and restated terms and conditions
described herein by confirming your acceptance in writing.  Please send your
countersignature to this Agreement to the Company, or via e-mail to Jeff Snider,
which execution will evidence your agreement with the terms and conditions set
forth herein. 




 
Very truly yours,
 
 
 
 
 
/s/ John A. Schofield
 
 
 
 
John A. Schofield
 
 
Chairman, Compensation Committee
 
 
 
 
 
 
 
 
Accepted by:
 
 
 
 
 
/s/ Raymond P. Dolan
 
February 23, 2015
 
 
Raymond P. Dolan
 
Date
 
 






